              Case 19-21152-SLM                   Doc 1      Filed 06/03/19 Entered 06/03/19 16:08:40                              Desc Main
                                                            Document      Page 1 of 24

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Joseph Episcopo & Sons, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  374 Millburn Avenue
                                  Millburn, NJ 07041
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Essex                                                           Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-21152-SLM                      Doc 1        Filed 06/03/19 Entered 06/03/19 16:08:40                                     Desc Main
                                                                 Document      Page 2 of 24
Debtor    Joseph Episcopo & Sons, Inc.                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 19-21152-SLM                   Doc 1        Filed 06/03/19 Entered 06/03/19 16:08:40                                 Desc Main
                                                             Document      Page 3 of 24
Debtor   Joseph Episcopo & Sons, Inc.                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-21152-SLM                   Doc 1       Filed 06/03/19 Entered 06/03/19 16:08:40                                 Desc Main
                                                            Document      Page 4 of 24
Debtor    Joseph Episcopo & Sons, Inc.                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 29, 2019
                                                  MM / DD / YYYY


                             X   /s/ Joseph Episcopo, III                                                 Joseph Episcopo, III
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Ilissa Churgin Hook, Esquire                                          Date May 29, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Ilissa Churgin Hook, Esquire IC-6531
                                 Printed name

                                 Hook & Fatovich, LLC
                                 Firm name

                                 1044 Route 23 North, Suite 204
                                 Wayne, NJ 07470-5826
                                 Number, Street, City, State & ZIP Code

                                                                                                    ihook@hookandfatovich.com;
                                 Contact phone     (973) 686-3800                Email address      mfatovich@hookandfatovich.com

                                 IC-6531 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
            Case 19-21152-SLM                          Doc 1          Filed 06/03/19 Entered 06/03/19 16:08:40          Desc Main
                                                                     Document      Page 5 of 24




                                                               United States Bankruptcy Court
                                                                        District of New Jersey
 In re      Joseph Episcopo & Sons, Inc.                                                                 Case No.
                                                                                   Debtor(s)             Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       May 29, 2019                                               /s/ Joseph Episcopo, III
                                                                        Joseph Episcopo, III/President
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                                Document      Page 6 of 24


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        A to Z Mechanical, Inc.
                        309 Union Ave
                        Wood Ridge, NJ 07075


                        A&M Roofing Company, Inc.
                        13 John Drive
                        Annandale, NJ 08801


                        A&S Painting LLC
                        24 Fairview Ave, Apt 2
                        North Plainfield, NJ 07060


                        A1 Carlos Contracting &Handyman Services
                        10 Abbett Ave
                        Morristown, NJ 07960


                        ADP, LLC
                        ADP Tax Center
                        400 West Covina Blvd.
                        San Dimas, CA 91773


                        AGS Enterprises
                        P.O. Box 83
                        New Hampton, NY 10958


                        Air Exchange & Energy Solutions, Inc.
                        169 Oakdene Ave
                        Leonia, NJ 07605


                        All Country Sewer & Drain Service, Inc.
                        10 Bonnell St
                        Chatham, NJ 07928


                        All Media Consultants LLC
                        75 Mountainview Rd
                        Millburn, NJ 07041


                        Allied Brothers Home Corp
                        41-43 La France Avenue
                        Bloomfield, NJ 07003


                        Ally Finance
                        Box 380902
                        Minneapolis, MN 55438
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 7 of 24



                    Ally Finance
                    P.O. Box 9001948
                    Louisville, KY 40290


                    Alvaro Stairs LLC
                    4201 Tonnelle Avenue North
                    North Bergen, NJ 07047


                    American Express
                    American Express Special Research
                    Po Box 981540
                    El Paso, TX 79998


                    Andrew E. Hall & Sons, Inc.
                    42 Bartley Road
                    Chester, NJ 07930


                    Anne Marie Episcopo
                    100 Glenside Ave.
                    Summit, NJ 07901


                    Argent Contracting Co., Inc.
                    16 Watchung Avenue
                    Chatham, NJ 07928


                    Arzee
                    Beacon Roofing Supply Company
                    P.O. Box 415439
                    Boston, MA 02241-5439


                    Associated Building Maintenance, Inc.
                    41 Dolson Avenue
                    Suite 3
                    Middletown, NY 10940


                    Atlas Ladder Company, Inc.
                    239 Watchung Avenue
                    P.O. Box 380
                    West Orange, NJ 07050


                    Atlas Marble & Granite, LLC
                    44 Fadem Road
                    Springfield, NJ
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 8 of 24



                    B-Z Plumbing LLC
                    240 Church Lane
                    North Brunswick, NJ 08902


                    B. Garretson Roofing, Inc.
                    P.O. Box 66
                    Morris Plains, NJ 07950


                    Ballan Improvement Group LLC
                    112 Beech Street
                    Cranford, NJ 07016


                    Banner Life
                    P.O. Box 740526
                    Atlanta, GA 30374-0526


                    Baran Electric
                    75 Mase Road
                    Lake Hopatcong, NJ 07849


                    Benham's Service & Garage
                    414 Springfield Avenue
                    Berkeley Heights, NJ 07922


                    Berkeley Heating & Air Conditioning
                    360 Valley Road
                    Gillette, NJ 07933


                    Black Sheep Fiberglass Services, LLC
                    112 Ridgedale Avenue
                    Madison, NJ 07940


                    BOB'S Mobile Auto Repairs
                    325 Emerson Lane
                    Berkeley Heights, NJ 07922


                    Brookside Friendly Service
                    35 Summit Avenue
                    Summit, NJ 07901


                    Byline Financial Group
                    2801 Lakeside Drive, Ste 212
                    Bannockburn, IL 60015
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 9 of 24



                    Byline Financial Group
                    2801 Lakeside Drive
                    Suite 212
                    Babbonockburn
                    Deerfield, IL 60015-1849


                    C&E Trim Carpentry LLC
                    445 Girard Avenue
                    Somerset, NJ 08873


                    Chase
                    P.O. Box 15298
                    Wilmington, DE 19850


                    Chase
                    Card Member Services
                    P.O. Box 1423
                    Charlotte, NC 28201


                    Chase Auto Finance
                    Box 78068
                    Phoenix, AZ 85062


                    Chase Auto Finance
                    P.O. Box 78068
                    Phoenix, AZ 85062


                    Chatham Stone & Earth Products Inc.
                    P.O. Box 719
                    Chatham, NJ 07928


                    Chatham Exxon
                    183 Main Street
                    Chatham, NJ 07928


                    Chatham Moving and Storage, Inc.
                    223 N. Passaic Avenue
                    Chatham, NJ 07928


                    Citizens One Auto Finance
                    P.O. Box 42113
                    Providence, RI 02940
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 10 of 24



                    CNA Insurance
                    P.O. Box 790094
                    Saint Louis, MO 63179-0094


                    Coastal Insulation & Installed Products
                    100 Lake Drive East
                    Hightstown, NJ 08520


                    Complete Payment Recovery Services
                    3500 5th Street
                    Northport, AL 35476


                    Creative Countertops 2, LLC
                    715 Fairfield Avenue
                    Kenilworth, NJ 07033


                    Custom Truck & Trailer, Inc.
                    P.O. Box 487
                    Florham Park, NJ 07932


                    D&A Demo LLC
                    2156 Camplain Road
                    Hillsborough, NJ 08844


                    D.A. Chiera and Sons, Inc.
                    32 Ashwood Drive
                    Summit, NJ 07901


                    David Taylor Design, LLC
                    156 Carteret Street
                    Glen Ridge, NJ 07028


                    Dean Episcopo
                    P.O. Box 4582
                    Warren, NJ 07059


                    Dean Episcopo
                    C/o Derek Ondis, Esq.
                    Zirulnik Sherwood and Demille
                    72 Eagle Rock Ave
                    East Hanover, NJ 07936


                    Delvid J. Jimenez
                    58 Salmen Road
                    New Providence, NJ 07974
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 11 of 24



                    Dennis R. Mellon
                    80 Diamond Hill Road
                    Berkeley Heights, NJ 07922


                    Document Solutions, LLC
                    P.O. Box 911608
                    Denver, CO 80291-1608


                    Document Solutions, LLC
                    P.O. Box 911608
                    Denver, CO 80291


                    Door Works, Inc.
                    10 Bushes Lane
                    Elmwood Park, NJ 07407


                    Dreyers Lumber
                    20 Watchung Avenue
                    Chatham, NJ 07928


                    DSGK Drywall, LLC
                    280 Madison Hill Road
                    Clark, NJ 07066


                    Eastern Fiberglass Co., LLC
                    5005 Belmar Blvd.
                    Suite A2
                    Wall, NJ 07727


                    Empire Supplies
                    1232 North Avenue
                    Plainfield, NJ 07062


                    Evergreen Recycling Solutions
                    110 Evergreen Avenue
                    Newark, NJ 07114


                    Fanwood Crushed Stone Co., Inc.
                    473 Wheeler Road
                    North Brunswick, NJ 08902


                    Fras-Air/General
                    178-C Route 206
                    Hillsborough, NJ 08844
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 12 of 24



                    G&S Home Remodeling, LLC
                    230 Thomas Street
                    Floor 1
                    Newark, NJ 07114


                    G.A. Solano Construction LLC
                    22 Hughes Place
                    Apt. 2
                    Summit, NJ 07901


                    Garcias Contructions and Design, Inc.
                    917 West Meadow Drive
                    Bound Brook, NJ 08805


                    Gerard's Disposal LLC
                    P.O. Box 515
                    Berkeley Heights, NJ 07922


                    German's General Contracting LLC
                    10 Abbett Avenue
                    Morristown, NJ 07960


                    Gina Episcopo
                    100 Glenside Avenue
                    Summit, NJ 07901


                    Gino's Tire and Maintenance
                    1616 South Second Street
                    Plainfield, NJ 07060


                    Glassworks
                    347 Millburn Avenue
                    Millburn, NJ 07041


                    Good Guys Electric
                    5 Watson Avenue
                    West Orange, NJ 07052


                    Great Lakes Tile & Stone
                    3 Douglas Street
                    Apartment 3
                    New Providence, NJ 07974
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 13 of 24



                    Greco Roman Tile
                    615 Central Avenue
                    Westfield, NJ 07090


                    Green Rock Recycling
                    78 State Route 173, Suite 1
                    Hampton, NJ 08827-4020


                    Greenbrook Stairs, Inc.
                    P.O. Box 126
                    Bernardsville, NJ 07924


                    Hall's Florist Home & Garden Center
                    700 Springfield Avenue
                    Berkeley Heights, NJ 07922-1602


                    Hanover Supply Co.
                    38 River Road
                    Chatham, NJ 07928


                    Harmony Heating Corp.
                    129 Hibernia Avenue
                    Rockaway, NJ 07866-2633


                    Heavenly Springs
                    P.O. Box 452
                    Roselle Park, NJ 07204


                    High Quality Electric LLC
                    52 East Grand Street
                    Hampton, NJ 08827


                    Home Depot Credit Services Department
                    PO Box 183175
                    Columbus, OH 43218


                    Internal Revenue Service
                    Centralized Insolvency Operation
                    2970 Market Street
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    Investor's Bank
                    249 Millburn Avenue
                    Millburn, NJ 07041
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 14 of 24



                    Investors Bank
                    249 Millburn Ave
                    Millburn, NJ 07041


                    Investors Bank
                    101 John F. Kennedy Parkway
                    Short Hills, NJ 07078


                    Investors Bank - Line of Credit
                    249 Millburn Ave
                    Millburn, NJ 07041


                    Ivano Painters LLC
                    34 Elm Street
                    Totowa, NJ 07502


                    J.A. Loebs & Sons, Inc.
                    11 Strawberry Lane
                    Hillsborough, NJ 08844


                    J.R. Landscaping
                    P.O. Box 245
                    Berkeley Heights, NJ 07922


                    Jaeger Lumber
                    P.O. Box 126
                    Union, NJ 07083-0126


                    James E. Stagaard
                    26 West High Street
                    Bound Brook, NJ 08805


                    Jeffrey Ullman, Esq.
                    Ullman, Furhman & Platt
                    89 Headquarters Plaza
                    North Tower, 12th Floor
                    Morristown, NJ 07960


                    Johnny On The Spot, LLC
                    3168 Bordentown Avenue
                    Old Bridge, NJ 08857


                    Jonass Air Duct Cleaning Corp.
                    250 McWhorter Street
                    Newark, NJ 07105
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 15 of 24



                    Joseph Episcopo IV
                    9 Hollister Road
                    Towaco, NJ 07082


                    Joseph Episcopo, III
                    100 Glenside Ave.
                    Summit, NJ 07901


                    Joseph Episcopo, III



                    Joseph Episcopo, III
                    C/o Derek Ondis, Esq.
                    Zirulnik Sherwood and Demille
                    72 Eagle Rock Ave
                    East Hanover, NJ 07936


                    JW Pierson Co.
                    P.O. Box 1101
                    Glen Ridge, NJ 07028


                    Kaue Siding LLC
                    83 Allen Street
                    Elizabeth, NJ 07202


                    Kevin Todd
                    19 Tree Top Road
                    Middlesex, NJ 08846


                    Konnor J. Episcopo
                    16 Ferguson Road
                    Warren, NJ 07059


                    Lanopt LLC
                    15 Ridgedale Avenue
                    Summit, NJ 07901


                    Last Stop Welding LLC
                    P.O. Box 1
                    Lake Hiawatha, NJ 07034


                    Lindsay Gonnello
                    11 Evelyn Road
                    Roseland, NJ 07068
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 16 of 24



                    Ling Lam
                    15 Windmere Terrace
                    Short Hills, NJ 07078


                    LJ Ross
                    P.O. Box 6099
                    Jackson, MI 49204-6099


                    Long Valley Exteriors LLC
                    110 Jabez Street
                    Suite 281
                    Newark, NJ 07105


                    M & A Brothers Corp.
                    317 Plainfield Avenue
                    Berkeley Heights, NJ 07922


                    M Davis Electric LLC
                    12 Alpine Court
                    Lafayette, NJ 07848


                    Marchionda & Ferrer, P.A.
                    950 Clifton Avenue
                    Clifton, NJ 07013


                    Marquez Printing Services, LLC
                    3 Arthur Road
                    Stanhope, NJ 07874


                    Marroquin Drywall
                    772 Vaughn Avenue
                    Toms River, NJ 08753


                    Mass Mutual Financial Group
                    Box 371368
                    Pittsburgh, PA 15250-7368


                    Mattonella e Marmo, LLC
                    35 Seminary Avenue
                    Apt. 1
                    Chester, NJ 07930
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 17 of 24



                    Morris County MUA
                    214A Center Grove Road
                    Dalrymple House
                    Randolph, NJ 07869


                    Morristown Lumber & Supply Co., Inc.
                    103 Ridgedale Avenue
                    P.O. Box 1115
                    Morristown, NJ 07962


                    Myles F. Kelly, Inc.
                    43-57 Harrison Avenue
                    Harrison
                    Harrison, NJ 07029


                    Napa Auto Parts
                    26 Watchung Avenue
                    Chatham, NJ 07928


                    NJ EZ Pass Violation Processing Bureau
                    PO Box 52005
                    Newark, NJ 07101-8205


                    Ocean View Mason & Supply
                    103 Hickory Street
                    Carteret, NJ 07008


                    Paese Construction LLC
                    266 Laurel Avenue
                    Kearny, NJ 07032


                    Pathway Retirement Resources, LLC
                    115 Franklin Turnpike, #236
                    Mahwah, NJ 07430


                    Perfection Contracting, LLC
                    1 Camre Drive
                    Newton, NJ 07860


                    Peter A. Drobach & Co., Inc.
                    2240 Route 22 East
                    Union, NJ 07083
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 18 of 24



                    Peter Ellan
                    18 West Jack Street
                    Hazlet, NJ 07730


                    Peter W. Traub Roofing & Carpentry, LLC
                    83 Industrial Road
                    Berkeley Heights, NJ 07922


                    Phoenix Financial Services, Inc.
                    P.O. Box 361450
                    Indianapolis, IN 46236


                    Pioneer Rentals, Inc.
                    Box 434- North Passaic Avenue
                    Chatham, NJ 07928


                    Prendeville Industries, Inc.
                    40 River Road
                    Chatham, NJ 07928-1916


                    Raider Electric, LLC
                    4 Spring Run Lane
                    Stewartsville, NJ 08886


                    Rainer G. Guidon
                    3 Tina Lane
                    Warren, NJ 07059


                    Ramon's Painting LLC
                    77 Napoleon Street
                    Newark, NJ 07105


                    Red Star Painting and Decorating
                    420 Bloomfield Avenue
                    Montclair, NJ 07042


                    Retrieval-Masters Credit Bureau, Inc.
                    4 Westchester Plaza
                    Elmsford, NY 10523


                    Ricciardi Brothers, Inc.
                    1915 Springfield Avenue
                    Maplewood, NJ 07040
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 19 of 24



                    Riva Concrete, Inc.
                    315 Mount Pleasant Avenue
                    Newark, NJ 07104


                    RMR Elevator Company, Inc.
                    1401 Roselle Street
                    Linden, NJ 07036


                    Robert Whitefield
                    33 Stewart Place
                    Fanwood, NJ 07023


                    Rogers Plumbing, Heating and Cooling,LLC
                    22 Mountain Way
                    West Orange, NJ 07052


                    Roldan Construction, Inc.
                    21 West Hanover Avenue
                    Morris Plains, NJ 07950


                    Role Models of Construction LLC
                    P.O. Box 107
                    Kearny, NJ 07032


                    Roman Plumbing and Heating
                    3 Wildwood Drive
                    Basking Ridge, NJ 07920


                    Romel Calle Construction, LLC
                    141 Baldwin Place
                    Bloomfield, NJ 07003


                    Roy M. Gutierrez
                    15 Laurel Drive
                    New Providence, NJ 07974


                    Samie Carpentry LLC
                    519 Mountain Avenue
                    Springfield, NJ 07081


                    SaxBST LLP
                    855 Valley Road
                    Clifton, NJ 07013-2483
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 20 of 24



                    Scheppe Landscape
                    P.O. Box 594
                    New Providence, NJ 07974


                    Selective Insurance Company of America
                    P.O. Box 371468
                    Pittsburgh, PA 15250-7468


                    Sequoia Construction
                    19 Princeton Street
                    Summit, NJ 07901


                    Service Experts NJ Plumbing, LLC
                    187 Route 206
                    Suite E
                    Hillsborough, NJ 08844


                    SGR Construction LLC
                    149 Elm Street
                    Kearny, NJ 07032


                    Sinche & Sons Home Improvements, LLC
                    275 Ralph Street
                    Belleville, NJ 07109


                    Spallone Electrical Contractors, Inc.
                    1 Milton Avenue
                    Summit, NJ 07901


                    Standard Tile East Hanover Corp.
                    320 Route 10
                    East Hanover, NJ 07936


                    Stanley Niedzwiecki
                    9 Deer Path
                    Dunellen, NJ 08812


                    Star Trimming LLC
                    110 Jabez Street
                    Newark, NJ 07105


                    State NJ Dept. Environmental Protection
                    NJ Dept. of Treasury-Division of Revenue
                    P.O. Box 417
                    Trenton, NJ 08646
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 21 of 24



                    State of New Jersey
                    Division of Wage and Hour Compliance
                    P.O. Box 389
                    Trenton, NJ 08625-0389


                    State of New Jersey - Sales & Use Tax
                    PO Box 999
                    Trenton, NJ 08646


                    State of New Jersey -Department of Labor
                    and Workforce Development
                    Division of Employer Accounts
                    PO Box 946
                    Trenton, NJ 08625


                    State of New Jersey -Department of Labor
                    and Workforce Development
                    Division of Employer Accounts
                    P.O. Box 059
                    Trenton, NJ 08646


                    State of New Jersey Attorney General
                    R.J. Hughes Justice Complex
                    25 Market Street
                    P.O. Box 112
                    Trenton, NJ 08625


                    State of New Jersey Division of Taxation
                    Division of Taxation - Bankruptcy Unit
                    50 Barrack Street, CN-245
                    Trenton, NJ 08646


                    Steven Meranus and Leah Meranus
                    C/o Clark Guldin
                    20 Church Street, Ste 15
                    Montclair, NJ 07042


                    Stone Center of Bridgewater
                    P.O. Box 79455
                    Baltimore, MD 21279-0455


                    Summit Electrical Supply Co.
                    520 Morris Avenue
                    Summit, NJ 07901
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 22 of 24



                    Summit Industrial Hardware, Inc.
                    107 Park Street
                    Summit, NJ 07901


                    Susan and Michael Gerson
                    55 Tennyson Avenue
                    Short Hills, NJ 07078


                    Taylor Rental
                    284 Springfield Avenue
                    Berkeley Heights, NJ 07922


                    The Collection
                    71 Summit Avenue
                    Box 824
                    Summit, NJ 07902-0824


                    The Fireplace Place
                    331 Springfield Avenue
                    Summit, NJ 07901


                    The Kitchen Classics
                    2268 Springfield Avenue
                    Vauxhall, NJ 07088


                    The Sherwin Williams Co.
                    20 Passaic Avenue
                    Fairfield, NJ 07004


                    Tolls By Mail
                    P.O. Box 15183
                    Albany, NY 12212-5183


                    Toth Electric
                    1008 Springfield Avenue
                    Mountainside, NJ 07092


                    Transworld Systems, Inc.
                    P.O. Box 15110
                    Wilmington, DE 19850-5110


                    TRS Recovery Services, Inc.
                    P.O. Box 60022
                    City of Industry, CA 91716-0022
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 23 of 24



                    Twin Pine Realty Corp.
                    91 Lone Pine Drive
                    Berkeley Heights, NJ 07922


                    Ultimate Aire Systems, Inc.
                    1160 Hamburg Turnpike
                    Suite 4
                    Wayne, NJ 07470


                    Verizon
                    PO Box 4833
                    Trenton, NJ 08650-4833


                    Verizon - Bankruptcy Admin
                    PO Box 3037
                    Bloomington, IL 61702-3037


                    Verrico & Palmer Bro LLC
                    1822 East Second Street
                    Scotch Plains, NJ 07076


                    Vigilante Electric Ctr LLC
                    P.O. Box 412
                    Springfield, NJ 07081


                    Viking Wood Floors, Inc.
                    16 Merry Lane
                    East Hanover, NJ 07936


                    Village Hardware
                    223 Main Street
                    Chatham, NJ 07928


                    Waste Management of New Jersey
                    Julla Street Station
                    1520 Lower Road
                    P.O. Box 877
                    Linden, NJ 07036


                    Waste Management of New Jersey, Inc.
                    New Jersey Transfer Stations
                    P.O. Box 13648
                    Philadelphia, PA 19101-3648
Case 19-21152-SLM   Doc 1    Filed 06/03/19 Entered 06/03/19 16:08:40   Desc Main
                            Document      Page 24 of 24



                    Weldon Asphalt Company
                    C/o Mongello & Scialabba, LLC
                    473 Wheeler Road
                    North Brunswick, NJ 08902


                    Weldon Concrete
                    c/o Mongello & Scialabba, LLC
                    473 Wheeler Road
                    North Brunswick, NJ 08902


                    Well Done Building Products
                    100 Faltoute Avenue
                    Roselle Park, NJ 07204


                    Windy Enterprises, Inc.
                    Attn.: Jeffrey Baron
                    2 Princeton Road
                    Livingston, NJ 07039


                    Yannuzzi Recycling
                    135 Kinnelon Road
                    Butler, NJ 07405
